Illinois Official Reports

                                 Appellate Court



                   People v. Scarbrough, 2015 IL App (3d) 130426



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             JAMAR SCARBROUGH, Defendant-Appellant.




District & No.      Third District
                    Docket No. 3-13-0426




Filed               May 13, 2015
Rehearing denied    June 18, 2015



Decision Under      Appeal from the Circuit Court of Will County, Nos. 12-CM-1506,
Review              12-TR-36534; the Hon. Domenica Osterberger, Judge, presiding.




Judgment            Affirmed.




Counsel on          Dimitri Golfis (argued), of State Appellate Defender’s Office, of
Appeal              Ottawa, for appellant.

                    James Glasgow, State’s Attorney, of Joliet (Dawn D. Duffy (argued),
                    of State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                    People.
     Panel                    PRESIDING JUSTICE McDADE delivered the judgment of the
                              court, with opinion.
                              Justices Carter and Wright concurred in the judgment and opinion.




                                               OPINION

¶1         The defendant, Jamar Scarbrough, entered a blind plea of guilty to driving while his license
       was revoked (625 ILCS 5/6-303(a) (West 2012)) and to obstructing identification (720 ILCS
       5/31-4.5(a)(2) (West 2012)). The circuit court sentenced him to 12 months of conditional
       discharge and to 30 days in the Will County jail, with credit for 25 days served. On appeal, the
       defendant argues that he is entitled to a new sentencing hearing because the court erred when it
       found that: (1) he was ineligible for court supervision; and (2) he was required to serve a
       minimum of 30 days in jail. Alternatively, the defendant argues that he is entitled to a remand
       for new postplea proceedings because defense counsel failed to comply with Illinois Supreme
       Court Rule 604(d) (eff. July 1, 2006). We affirm.

¶2                                               FACTS
¶3         On April 24, 2012, the defendant received a citation for driving while his license was
       revoked (625 ILCS 5/6-303(a) (West 2012)). In connection with the incident, the defendant
       furnished a false name, “Jonathon Riggins,” to the police officer who conducted the traffic
       stop. Accordingly, the defendant was also charged with obstructing identification (720 ILCS
       5/31-4.5(a)(2) (West 2012)).
¶4         On February 25, 2013, the parties appeared in court while they were working on a plea
       agreement. The parties asked the court to enter a finding on a dispute they had regarding
       whether the defendant was eligible for supervision on the charge of driving while his license
       was revoked. The State first pointed out that the defendant had been convicted on February 21,
       2003, for violating section 6-303 of the Illinois Vehicle Code. The State then argued that
       because the defendant’s most recent violation of section 6-303 allegedly occurred on April 24,
       2012, the 2003 conviction was within 10 years such that he was not eligible for supervision
       under section 5-6-1(j) of the Unified Code of Corrections (Unified Code) (730 ILCS 5/5-6-1(j)
       (West 2012)). Defense counsel disagreed that the date of the most recent offense was the
       operative date; rather, defense counsel argued that the operative date would be the date of
       disposition on his current offense. Thus, because the defendant had not been convicted on the
       current offense within 10 years of the 2003 conviction, defense counsel argued that the
       defendant was in fact eligible for supervision. The court continued the case to give the parties
       time to research the issue.
¶5         Before the hearing was concluded, defense counsel inquired further regarding the
       defendant’s potential sentence. Defense counsel asked the court that if the defendant was not
       eligible for supervision, whether he would be eligible to receive community service. The court
       stated that the defendant would not be eligible for community service, as “the other relevant
       provision of the sentencing code is that number three–it’s 4.5 of the disposition statute, which


                                                  -2-
       is 5-5-3, says a minimum term of imprisonment of 30 days shall be imposed for a third
       violation of subsection C of 6303.”
¶6         On March 11, 2013, the parties returned to court. After hearing arguments on the issue of
       whether the defendant was eligible for supervision, the circuit court ruled that the operative
       date for the prior offense was the date of conviction, as subsections (1) and (2) of section
       5-6-1(j) referred to a conviction or to supervision. Next, the court ruled that the operative date
       for the current offense was the date of the charge–not the date of a conviction–because the first
       paragraph of section 5-6-1(j) specifically referred to a defendant who was charged with a
       violation of section 6-303. The court also reiterated “that section 4.5 of 5-5-3 requires a
       minimum term of imprisonment of 30 days to be imposed.”
¶7         After the court issued its ruling, the defendant entered a blind plea of guilty to both charges.
       The court administered guilty plea admonishments, which included the court admonishing the
       defendant that he was not eligible for supervision and that he was facing a minimum of 30 days
       in jail. The court accepted the defendant’s guilty plea and set the case for sentencing.
¶8         On April 15, 2013, the circuit court held a sentencing hearing. During the hearing, the court
       inquired as to the reason why the defendant’s license was revoked at the time of the instant
       offense. The prosecutor stated, “[o]n the date of the offense, the statutory summary suspension,
       and the bond forfeiture DUI were in effect.” The court then clarified with the parties that the
       basis for the defendant’s revoked license at the time of this offense was a bond forfeiture
       conviction for driving under the influence (DUI). 1 The prosecutor also stated that the
       defendant’s criminal history included a statutory summary suspension in 2002 and convictions
       for driving while license suspended in both 2002 and 2003.
¶9         During recommendations, defense counsel stated that she believed the defendant was
       supervision-eligible, but that if the court disagreed, she recommended 300 hours of community
       service work. The court ultimately sentenced the defendant to 12 months of conditional
       discharge and to 30 days in the Will County jail, with credit for 25 days served.
¶ 10       On April 18, 2013, the defendant filed a motion to reconsider the sentence. He alleged that
       more than 10 years had elapsed since his last violation of section 6-303 of the Code and, as a
       result, he was eligible for court supervision, despite the circuit court’s finding to the contrary.
¶ 11       On June 11, 2013, defense counsel filed a certificate pursuant to Illinois Supreme Court
       Rule 604(d) (eff. July 1, 2006), which stated:
                    “1. Counsel has consulted with the Defendant in person to ascertain the
                Defendant’s contentions of error in the sentence or the entry of a plea of guilty in this
                matter.
                    2. Counsel has examined the trial court file and the report of proceedings of the plea
                of guilty.
                    3. Counsel has made any amendments to the motion necessary for adequate
                presentation of any defects in those proceedings.”
¶ 12       Also on June 11, 2013, the circuit court held a hearing on the defendant’s motion to
       reconsider his sentence, which the court denied. The defendant appealed.


          1
           The court’s comments indicated that subsequent to the instant charge, the bond forfeiture was
       vacated and the defendant was ultimately found not guilty of DUI after a trial.

                                                    -3-
¶ 13                                               ANALYSIS
¶ 14                                  I. Eligibility for Court Supervision
¶ 15        On appeal, the defendant initially argues that his sentence should be vacated and the case
       should be remanded for a new sentencing hearing because the circuit court erred when it found
       that he was ineligible for court supervision. The defendant posits two arguments to support his
       position. First, he argues that section 5-6-1(j) of the Unified Code (730 ILCS 5/5-6-1(j) (West
       2012)) does not apply to him because his license was not revoked for a violation of one of the
       statutes enumerated in section 5-6-1(j).
¶ 16        While sentencing issues are typically reviewed for an abuse of discretion, the question
       presented by this issue is one of statutory interpretation; accordingly, our review is de novo.
       People v. Anderson, 402 Ill. App. 3d 186, 189 (2010).
¶ 17        In relevant part, section 5-6-1(c) of the Unified Code provides that when a defendant
       pleads guilty, the court may defer further proceedings and enter an order for supervision. 730
       ILCS 5/5-6-1(c) (West 2012). However, subsection (j) states that subsection (c) does not
       apply:
                 “[T]o a defendant charged with violating Section 6-303 of the Illinois Vehicle Code or
                 a similar provision of a local ordinance when the revocation or suspension was for a
                 violation of Section 11-501 or a similar provision of a local ordinance or a violation of
                 Section 11-501.1 or paragraph (b) of Section 11-401 of the Illinois Vehicle Code if the
                 defendant has within the last 10 years been:
                         (1) convicted for a violation of Section 6-303 of the Illinois Vehicle Code or a
                     similar provision of a local ordinance; or
                         (2) assigned supervision for a violation of Section 6-303 of the Illinois Vehicle
                     Code or a similar provision of a local ordinance.” 730 ILCS 5/5-6-1(j) (West 2012).
¶ 18        In this case, at the sentencing hearing, the circuit court determined that the defendant’s
       license was revoked at the time of the instant offense due to a bond forfeiture conviction for
       DUI. As the defendant points out in his brief, bond forfeitures are civil judgments. See People
       v. Woolums, 63 Ill. App. 3d 602, 605-07 (1978); 725 ILCS 5/110-7(g), 110-8(h) (West 2012).
       However, the defendant fails to recognize that for the purposes of the Illinois Driver Licensing
       Law (625 ILCS 5/6-100 to 6-1013 (West 2012)), bond forfeiture judgments constitute
       convictions. 625 ILCS 5/6-100 (West 2012) (defining “conviction” for the Driver Licensing
       Law as “[a] final adjudication of guilty by a court of competent jurisdiction either after a bench
       trial, trial by jury, plea of guilty, order of forfeiture, or default”); 625 ILCS 5/6-204(c) (West
       2012) (stating that “[f]or purposes of this [Vehicle] Code, a forfeiture of bail or collateral
       deposited to secure a defendant’s appearance in court when forfeiture has not been vacated, or
       the failure of a defendant to appear for trial after depositing his driver’s license in lieu of other
       bail, shall be equivalent to a conviction”); see also People v. Smith, 345 Ill. App. 3d 179, 186
       (2004) (holding that “for purposes of the offenses outlined in the Vehicle Code, the term
       ‘conviction’ encompasses convictions that resulted from bond forfeitures or default orders”).
¶ 19        Because a bond forfeiture for DUI is the equivalent of a conviction for DUI for the
       purposes of the Driver Licensing Law, and because the defendant’s revocation at the time of
       the instant offense was for a violation of section 11-501 of the Vehicle Code, we hold that the
       defendant’s license was in fact revoked for a violation of one of the statutes enumerated in
       section 5-6-1(j). Thus, the defendant’s first argument in support of his claim that his sentence


                                                     -4-
       should be vacated and the case should be remanded for a new sentencing hearing is without
       merit.
¶ 20       The defendant’s second argument in support of his claim on this issue is that section
       5-6-1(j) of the Unified Code does not apply to him because he had not been convicted of a
       violation of section 6-303 of the Vehicle Code within the last 10 years. The defendant reasons
       that: (1) section 5-6-1(c) applies when a defendant has pled guilty, stipulated to the facts
       supporting the charge, or been found guilty; (2) section 5-6-1(j) expressly states that it is an
       exception to section 5-6-1(c); and (3) accordingly, the 10-year period in section 5-6-1(j) runs
       backward from the time when a defendant has pled guilty, stipulated to the facts supporting the
       charge, or been found guilty. The defendant also points to another exception to section
       5-6-1(c), section 5-6-1(k), which includes language pertaining to the time of the defendant’s
       arrest. The defendant claims that section 5-6-1(k) shows that had the legislature intended the
       10-year period to run backward from the date of a defendant’s arrest, they would have included
       such language in section 5-6-1(j).
¶ 21       Our review of section 5-6-1 shows that in general, subsection (c) merely grants the circuit
       court the option to order supervision, instead of imposing a sentence, when a defendant pleads
       guilty, stipulates to the facts supporting the charge, or is found guilty. 730 ILCS 5/5-6-1(c)
       (West 2012). Other subsections in section 5-6-1 that operate as exceptions to subsection (c)
       simply remove the option of supervision as a disposition in certain circumstances. One such
       circumstance, which is covered by subsection (j), precludes supervision when:
               “[A] defendant [is] charged with violating Section 6-303 of the Illinois Vehicle Code
               or a similar provision of a local ordinance when the revocation or suspension was for a
               violation of Section 11-501 or a similar provision of a local ordinance or a violation of
               Section 11-501.1 or paragraph (b) of Section 11-401 of the Illinois Vehicle Code if the
               defendant has within the last 10 years been:
                        (1) convicted for a violation of Section 6-303 of the Illinois Vehicle Code or a
                   similar provision of a local ordinance; or
                        (2) assigned supervision for a violation of Section 6-303 of the Illinois Vehicle
                   Code or a similar provision of a local ordinance.” (Emphasis added.) 730 ILCS
                   5/5-6-1(j) (West 2012).
¶ 22       The best indicator of legislative intent is the statutory language itself, which is given its
       plain and ordinary meaning. People v. Ramirez, 214 Ill. 2d 176, 179 (2005). “Where the
       language is clear and unambiguous, we will apply the statute without resort to further aids of
       statutory construction.” Id. With regard to subsection (j), it is important to note that the
       legislature used “charged” when describing the circumstance in which supervision is not an
       option. 730 ILCS 5/5-6-1(j) (West 2012). If the legislature had intended something other than
       the date that a defendant is charged, it presumably would have used different language, as other
       subsections show–including subsection (k). 730 ILCS 5/5-6-1(k) (West 2012). Because we
       believe subsection (j) is clear and unambiguous, we hold that the operative date from which the
       10-year period is to be calculated is the date on which the defendant is charged with a violation
       of section 6-303 of the Vehicle Code.
¶ 23       Applying the facts of this case to section 5-6-1(j), it is clear that the defendant was not
       eligible for court supervision. The defendant was charged with the instant offense on April 24,
       2012. As we held above, his revocation was related to a DUI charge. Further, during plea
       agreement negotiations, it was established that the defendant had been convicted of violating

                                                   -5-
       section 6-303 of the Vehicle Code on February 21, 2003. Under these circumstances, we hold
       that the circuit court did not err when it found that the defendant was ineligible for supervision.

¶ 24                                      II. 30-Day Jail Requirement
¶ 25        Next, the defendant argues that the circuit court erred when it found that he was required to
       serve a minimum of 30 days in jail.
¶ 26        We review questions of statutory interpretation under the de novo standard. Anderson, 402
Ill. App. 3d at 189.
¶ 27        In relevant part, section 6-303(a) of the Vehicle Code provides that “any person who drives
       *** a motor vehicle on any highway of this State at a time when such person’s driver’s license
       *** is revoked or suspended *** shall be guilty of a Class A misdemeanor.” 625 ILCS
       5/6-303(a) (West 2012). In addition, in relevant part, section 6-303(c) of the Vehicle Code
       provides that “any person convicted of violating this Section shall serve a minimum term of
       imprisonment of 10 consecutive days or 30 days of community service when the person’s
       driving privilege was revoked or suspended as a result of” either a violation of the DUI statute
       (625 ILCS 5/11-501 (West 2012)) or a statutory summary suspension or revocation under
       section 11-501.1 of the Vehicle Code (625 ILCS 5/11-501.1 (West 2012)). 625 ILCS
       5/6-303(c) (West 2012).
¶ 28        Additional statutes can apply to violations of section 6-303 of the Vehicle Code, including
       if the defendant has violated that section multiple times. After repeating the minimum sentence
       stated in section 6-303(c) of the Vehicle Code, section 5-5-3(c) of the Unified Code includes,
       in relevant part, the following two provisions:
                     “(4.4) *** a minimum term of imprisonment of 30 days or 300 hours of community
                service, as determined by the court, shall be imposed for a third or subsequent violation
                of Section 6-303 of the Illinois Vehicle Code.
                     (4.5) A minimum term of imprisonment of 30 days shall be imposed for a third
                violation of subsection (c) of Section 6-303 of the Illinois Vehicle Code.” 730 ILCS
                5/5-5-3(c)(4.4), (4.5) (West 2012).
¶ 29        In this case, the circuit court found that section 5-5-3(c)(4.5) applied to the defendant. The
       defendant claims that the court’s finding was erroneous because the instant offense was not his
       third violation of section 6-303(c) of the Vehicle Code.
¶ 30        Our review of the record reveals no error in the circuit court’s finding that section
       5-5-3(c)(4.5) applied to the defendant. With regard to the instant offense, the defendant’s
       license was revoked at the time in connection with a DUI charge, and the defendant’s instant
       offense therefore met the requirements of section 6-303(c). See 625 ILCS 5/6-303(c)(1) (West
       2012). In addition, at the sentencing hearing, the prosecutor noted that the defendant had a
       statutory summary suspension in 2002 and convictions for driving while his license was
       suspended in both 2002 and 2003. Accordingly, the defendant’s two prior convictions for
       driving while his license was suspended met the requirements of section 6-303(c). See 625
       ILCS 5/6-303(c)(3) (West 2012). Further, given that the defendant had three violations of
       section 6-303(c), the applicable sentencing provision under section 5-5-3(c) of the Unified
       Code was subsection (4.5). Under these circumstances, we hold that the circuit court properly
       found that section 5-5-3(c)(4.5) applied to the defendant such that he was subject to a
       mandatory minimum of 30 days of imprisonment.

                                                    -6-
¶ 31                                    III. Rule 604(d) Compliance
¶ 32       Alternatively, the defendant argues that he is entitled to a remand for new postplea
       proceedings because defense counsel failed to comply with Supreme Court Rule 604(d).
       Specifically, the defendant asserts that defense counsel failed to certify that she consulted with
       him to ascertain his contentions of error in both the sentence and the entry of the guilty plea.
¶ 33       The principles that guide statutory interpretation also guide the interpretation of our
       supreme court’s rules. People v. Tousignant, 2014 IL 115329, ¶ 8. The interpretation of a
       supreme court rule presents a question of law that we review de novo. Id.
¶ 34       In relevant part, Rule 604(d) provides:
               “No appeal from a judgment entered upon a plea of guilty shall be taken unless the
               defendant, within 30 days of the date on which sentence is imposed, files in the trial
               court a motion to reconsider the sentence, if only the sentence is being challenged, or, if
               the plea is being challenged, a motion to withdraw the plea of guilty and vacate the
               judgment. *** The defendant’s attorney shall file with the trial court a certificate
               stating that the attorney has consulted with the defendant either by mail or in person to
               ascertain defendant’s contentions of error in the sentence or the entry of the plea of
               guilty, has examined the trial court file and report of proceedings of the plea of guilty,
               and has made any amendments to the motion necessary for adequate presentation of
               any defects in those proceedings.” Ill. S. Ct. R. 604(d) (eff. July 1, 2006).
       Defense counsel is required to strictly comply with Rule 604(d), and the failure to do so
       requires a remand for compliance with the rule’s requirements. People v. Mineau, 2014 IL App
       (2d) 110666-B, ¶ 8.
¶ 35       In Tousignant, our supreme court held that “or” means “and” in the context of Rule
       604(d)’s requirement that defense counsel “ascertain defendant’s contentions of error in the
       sentence or the entry of the plea of guilty” (emphasis added) (Ill. S. Ct. R. 604(d) (eff. July 1,
       2006)). Tousignant, 2014 IL 115329, ¶ 20. Thus, our supreme court stated that counsel is
       required to consult with the defendant regarding both the sentence and the entry of the guilty
       plea. Id. The court did not make any change to the language to be used in the Rule 604(d)
       certificate.
¶ 36       Tousignant does not, therefore, address the specific issue raised by the defendant in the
       instant case–that defense counsel made no representation in the certificate that he or she had, in
       fact, consulted with the defendant on both. Put differently, Tousignant construes what the rule
       requires defense counsel to do; the certificate informs the court what he or she actually did.
¶ 37       In this case, defense counsel’s Rule 604(d) certificate tracked the rule’s language verbatim.
       The Second District has addressed this issue twice–once pre-Tousignant in People v. Herrera,
       2012 IL App (2d) 110009, ¶ 14 (noting that reciting the rule’s language verbatim “is the better
       practice”). The court revisited the issue after Tousignant in People v. Mineau, 2014 IL App
       (2d) 110666-B, ¶¶ 16, 18 (noting, inter alia, that “[n]othing in Tousignant demonstrates an
       intention to change the rule’s literal language or to change what a certificate must state”). We
       are not in agreement with the Second District’s conclusions.
¶ 38       The plain language of the rule appears to require defense counsel to file a certificate stating
       that: he or she has consulted with the defendant either (choose one) by mail or in person to
       ascertain defendant’s contentions of error in (choose as many as apply) the sentence or the

                                                    -7-
       entry of the guilty plea (or both), and has examined the trial court file and report of
       proceedings of the plea of guilty, and has made any amendments to the motion necessary for
       adequate presentation of any defects in those proceedings. To simply recite the language of the
       rule verbatim, as Herrera and Mineau find appropriate, leaves the certificate singularly devoid
       of the very information it should be imparting.
¶ 39       It is for this reason we do not agree that verbatim recital of the rule “is the better practice”
       (Herrera, 2012 IL App (2d) 110009, ¶ 14). Rather we conclude that Tousignant demonstrates a
       need for defense counsel’s Rule 604(d) certificate to specify what he or she has actually done
       to achieve compliance with the rule rather than simply regurgitate the rule’s language.
¶ 40       That said, we find in the instant case that the defendant does not contend that he had
       objections to the entry of his guilty plea–independent of the sentencing issues that have been
       raised–that his counsel failed to include in his postplea proceedings. Rather he raises only a
       claim of a technical semantic defect in the Rule 604(d) certificate.
¶ 41       We agree that the language used in the certificate was insufficiently precise and technically
       noncompliant, but defendant has raised no claim of omitted legal contentions or of prejudice.
       Accordingly we reject defendant’s prayer for a remand for a more compliant Rule 604(d)
       certificate.

¶ 42                                       CONCLUSION
¶ 43      The judgment of the circuit court of Will County is affirmed.

¶ 44      Affirmed.




                                                    -8-